Case: 18-30443      Document: 00515345314         Page: 1    Date Filed: 03/16/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 18-30443                           March 16, 2020
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
ANTIONE THOMPSON,

                                                 Plaintiff-Appellant

v.

ERIC MCFARLAND, JOE CHATMAN, COURTNEY ADAMS,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:16-CV-322


Before WIENER, COSTA, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Antione Thompson, Louisiana prisoner # 355150, filed a civil rights
action against several prison officials. His motion for the appointment of
counsel was denied, and he proceeded pro se at a bench trial. The district court
granted the defendants’ Federal Rule of Civil Procedure 52(c) motion and
dismissed the action.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-30443     Document: 00515345314      Page: 2   Date Filed: 03/16/2020


                                  No. 18-30443

      Thompson first contends that the evidence presented at trial shows that
excessive force was used against him. The prison officials argue that the
district court did not clearly err in finding to the contrary.
      In a bench trial, “[i]f a party has been fully heard on an issue,” and the
district court “finds against the party on that issue,” the district court “may
enter judgment against the party on a claim or defense that, under the
controlling law, can be maintained or defeated only with a favorable finding on
that issue.” FED. R. CIV. P. 52(c). “Findings of fact made pursuant to a Rule
52(c) judgment are reviewed only for clear error.” Samson v. Apollo Resources,
Inc., 242 F.3d 629, 632 (5th Cir. 2001).
      The Eighth Amendment protects prisoners from uses of force which
amount to cruel and unusual punishment. See Hudson v. McMillian, 503 U.S.
1, 5-7 (1992). To prevail on a claim of excessive force, a plaintiff must establish
that the force was not applied in a good faith effort to maintain or restore
discipline, but maliciously and sadistically to cause harm, and that the plaintiff
suffered an injury. Id. at 6-7.
      The record reflects that Thompson and McFarland gave conflicting
accounts of the incident. Thompson testified that McFarland inflicted injury
by punching him while he was handcuffed; McFarland averred that Thompson,
who seemed to be intoxicated, was unsteady on his feet and was injured when
he accidentally fell against a fence. The district court credited McFarland’s
testimony based essentially on a determination that McFarland was the more
credible witness. “When the findings of fact are based on determinations
regarding the credibility of witnesses, Rule 52 demands even greater deference
to the trial court’s findings.” Samson, 242 F.3d at 632-33 (internal quotation
marks and citation omitted). Thompson has not shown error with respect to
the dismissal of his excessive force claim. See id.



                                         2
    Case: 18-30443     Document: 00515345314      Page: 3    Date Filed: 03/16/2020


                                  No. 18-30443

      Thompson also argues that the denial of his motion for the appointment
of counsel was error. A district court is not required to appoint counsel for an
indigent plaintiff in a civil rights action unless there are exceptional
circumstances. Ulmer v. Chancellor, 691 F.2d 209, 212-13 (5th Cir. 1982). The
district court should consider several factors when determining whether to
appoint counsel. Parker v. Carpenter, 978 F.2d 190, 193 (5th Cir. 1992). These
factors include (1) the type and complexity of the case; (2) the plaintiff’s ability
to adequately present and investigate the case; (3) the presence of a majority
of evidence consisting of conflicting testimony which requires skill in the
presentation of evidence and in cross-examination; and (4) the likelihood that
the appointment will benefit the plaintiff, the defendants, or the court by
shortening the length of the trial and assisting in a just determination of the
case. Id. Our review shows that there was no abuse of discretion. See Cupit
v. Jones, 835 F.2d 82, 86 (5th Cir. 1987).
      In view of the foregoing, the judgment of the district court is AFFIRMED.
Thompson’s motion for the appointment of counsel is DENIED.




                                         3